DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 11/12/19.  Claims 1-21 are still pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-10, 14-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumhof (2012/0198528) in view of Begley et al. (2011/0277024).
Claim 1:  Baumhof discloses a method comprising:
receiving, at a server, a request for a webpage from a client device [page 2, paragraph 0042 | page 3, paragraph 0057];
generating, by the server, and inserting an encoded tracking value (ETV) into the webpage, the ETV comprising a unique value generated based on the request(content elements included in the page are specific/unique to each request) [page 3, paragraph 0057 | page 4, paragraph 0062];
inserting, by the server, dynamic tracking code (DTC) into the webpage, the inserting of the DTC further comprising obfuscating the DTC(TDz script) [page 3, paragraphs 0045 & 0058];
returning, by the server, the webpage including the ETV and DTC to the client device(TDz script and original HTML downloaded together as part of the webpage) [page 3, paragraph 0059], the DTC configured to execute upon receipt at the client device and validate the ETV upon executing [page 3, paragraph 0048];
but does not explicitly disclose obfuscating the DTC by modifying a first form of the DTC to a second form.
However, Begley et al. discloses a similar invention [page 1, paragraph 0025 | page 10, paragraph 0090] and further discloses obfuscating the DTC by modifying a first form of the DTC to a second form(script can be merged with another script; thus modifying a first form of the script by itself to a second form that is merged with another script) [page 7, paragraph 0069 | pages 13-14, paragraph 0110].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Baumhof with the additional features of Begley et al., in order to reduce the likelihood of a successful phishing attack, as suggested by Begley et al. [page 1, paragraph 0024].
Claim 2:  Baumhof and Begley et al. disclose the method of claim 1, and Baumhof further discloses the validating by the DTC comprising comparing one or more values in the ETV with a known corresponding current value(calculates characteristic values from loaded webpage and compares them to expected characteristic values of the web page) [page 3, paragraph 0048 | page 4, paragraphs 0068 & 0072].
Claim 3:  Baumhof and Begley et al. disclose the method of claim 2, and Baumhof further discloses the one or more values including a value selected from the group consisting of a timestamp, Internet Protocol (IP) address, and domain name(each element of the webpage can be used to calculate the characteristic values at a loading time and a submission time; and/or each script is associated with the particular source/origin URL) [page 4, paragraphs 0062-0063 & 0069] [Begley et al.: page 14, paragraph 0113].
Claim 7:  Baumhof and Begley et al. disclose the method of claim 1, and Baumhof further discloses further comprising receiving, by the server, a notification if the validating fails(identify that the client has been compromised and/or other type of attack) [page 3, paragraph 0050].
Claim 8:  Baumhof discloses a non-transitory computer readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining the steps of:
receiving a request for a webpage from a client device [page 2, paragraph 0042 | page 3, paragraph 0057];
generating and inserting an encoded tracking value (ETV) into the webpage, the ETV comprising a unique value generated based on the request [page 3, paragraph 0057 | page 4, paragraph 0062];
inserting dynamic tracking code (DTC) into the webpage, the inserting of the DTC further comprising obfuscating the DTC [page 3, paragraphs 0045 & 0058];

but does not explicitly disclose obfuscating the DTC by modifying a first form of the DTC to a second form.
However, Begley et al. discloses a similar invention [page 1, paragraph 0025 | page 10, paragraph 0090] and further discloses obfuscating the DTC by modifying a first form of the DTC to a second form [page 7, paragraph 0069 | pages 13-14, paragraph 0110].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Baumhof with the additional features of Begley et al., in order to reduce the likelihood of a successful phishing attack, as suggested by Begley et al. [page 1, paragraph 0024].
Claim 9:  Baumhof and Begley et al. disclose the non-transitory computer readable storage medium of claim 8, and Baumhof further discloses the validating by the DTC comprising comparing one or more values in the ETV with a known corresponding current value [page 3, paragraph 0048 | page 4, paragraphs 0068 & 0072].
Claim 10:  Baumhof and Begley et al. disclose the non-transitory computer readable storage medium of claim 9, and Baumhof further discloses the one or more values including a value selected from the group consisting of a timestamp, Internet Protocol (IP) address, and domain name [page 4, paragraphs 0062-0063 & 0069] [Begley et al.: page 14, paragraph 0113].
Claim 14:  Baumhof and Begley et al. disclose the non-transitory computer readable storage medium of claim 8, and Baumhof further discloses the instructions further defining the step of receiving a notification if the validating fails [page 3, paragraph 0050].
Claim 15:  Baumhof discloses an apparatus comprising:
a processor [page 2, paragraph 0032 | figure 1]; and
a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic causing the processor to perform the operations of:
receiving a request for a webpage from a client device [page 2, paragraph 0042 | page 3, paragraph 0057];
generating and inserting an encoded tracking value (ETV) into the webpage, the ETV comprising a unique value generated based on the request [page 3, paragraph 0057 | page 4, paragraph 0062];
inserting dynamic tracking code (DTC) into the webpage, the inserting of the DTC further comprising obfuscating the DTC [page 3, paragraphs 0045 & 0058]; and
returning the webpage including the ETV and DTC to the client device [page 3, paragraph 0059], the DTC configured to execute upon receipt at the client device and validate the ETV upon executing [page 3, paragraph 0048];
but does not explicitly disclose obfuscating the DTC by modifying a first form of the DTC to a second form.
However, Begley et al. discloses a similar invention [page 1, paragraph 0025 | page 10, paragraph 0090] and further discloses obfuscating the DTC by modifying a first form of the DTC to a second form [page 7, paragraph 0069 | pages 13-14, paragraph 0110].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Baumhof with the additional features of Begley et al., in order to reduce the likelihood of a successful phishing attack, as suggested by Begley et al. [page 1, paragraph 0024].
Claim 16:  Baumhof and Begley et al. disclose the apparatus of claim 15, and Baumhof further discloses the validating by the DTC comprising comparing one or more values in the ETV with a known corresponding current value [page 3, paragraph 0048 | page 4, paragraphs 0068 & 0072].
Claim 17:  Baumhof and Begley et al. disclose the apparatus of claim 15, and Baumhof further discloses the one or more values including a value selected from the group consisting of a timestamp, Internet Protocol (IP) address, and domain name [page 4, paragraphs 0062-0063 & 0069] [Begley et al.: page 14, paragraph 0113].
Claim 21:  Baumhof and Begley et al. disclose the apparatus of claim 15, and Baumhof further discloses the stored program logic further causing the processor to perform the operation of receiving a notification if the validating fails [page 3, paragraph 0050].

Allowable Subject Matter
Claims 4-6, 11-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,511,628 in view of Baumhof (2012/0198528).

However, Baumhof discloses a similar invention and goes on to disclose segmenting and encoding the ETV into multiple pieces and assigning each piece to different property values of an asset referenced by the webpage [page 4, paragraph 0062].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify instant claims with the additional features of Baumhof, in order to detect HTML based attacks at any client computer, as suggested by Baumhof [page 1, paragraph 0008]; thus, arriving at instant claims which are not patently distinct from the patented claims and properly rejected on the grounds of nonstatutory double patenting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sobrier (9,065,850).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435